Case 3:19-cv-00054-JM-BGS Document 54 Filed 05/22/19 PageID.441 Page 1 of 2



 1 J. Colin Knisely (admitted Pro Hac Vice)
     DUANE MORRIS LLP
              th
 2 30 South 17 Street
     Philadelphia, PA 19103
 3 Telephone: 215 979 1000
     Facsimile: 215 979 1020
 4 E-mail:    cknisley@duanemorris.com
 5 Courtney L. Baird (SBN 234410)
     Jason Dang (SBN 307841)
 6 DUANE MORRIS LLP
     750 B Street, Suite 2900
 7 San Diego, CA 92101
     Telephone: 619 744 2200
 8 Facsimile: 619 744 2201
     E-mail: clbaird@duanemorris.com
 9           jdang@duanemorris.com
10 Sean Patterson (SBN 234565)
     DUANE MORRIS LLP
11 Spear Tower
     One Market Plaza, Suite 2200
12 San Francisco, CA 94105-1127
     Telephone: 415 957 3000
13 Facsimile: 415 957 3001
     E-mail: spatterson@duanemorris.com
14
     Attorneys for Defendant
15 UBER TECHNOLOGIES, INC. d/b/a JUMP

16                          UNITED STATES DISTRICT COURT
17                       SOUTHERN DISTRICT OF CALIFORNIA
18 ALEX MONTOYA, REX SHIRLEY,                          Case No.: 19-cv-00054 JM BGS
   PHILIP PRESSEL, and AARON
19 GREESON, individually and on behalf of all
   others similarly situated,                          CORPORATE DISCLOSURE
20                                                     STATEMENT
                         Plaintiffs,
21
              v.                                       Dept:        5D
22
     CITY OF SAN DIEGO, a public entity,               Judge:   Hon. Jeffrey T. Miller
23 BIRD RIDES, INC., a Delaware corporation,           Amended Complaint Filed: March
     d/b/a/ BIRD; NEUTRON HOLDINGS,                    21, 2019
24 INC., a Delaware corporation, d/b/a/ LIME;
     WHEELS LABS, INC., a Delaware
25 Corporation, UBER TECHNOLOGIES,
     INC., a Delaware corporation, d/b/a JUMP,
26 LYFT, INC.; RAZOR USA, LLC a
     California corporation,
27
                         Defendants.
28
     DMADMIN\4277400.1
                                   Corporate Disclosure Statement
                                                                    Case No. 19-cv-00054 JM BGS
Case 3:19-cv-00054-JM-BGS Document 54 Filed 05/22/19 PageID.442 Page 2 of 2



 1            Pursuant to Federal Rule of Civil Procedure 7.1 and Southern District Local
 2 Rule 40.2, Defendant Uber Technologies, Inc., d/b/a Jump hereby states that Uber

 3 Technologies Inc. is a non-governmental, publicly held corporation. Uber

 4 Technologies, Inc. is not a subsidiary of any entity and no publicly-held corporation

 5 owns 10% or more of its stock. SB Cayman 2 Ltd., a private company, owns more

 6 than 10% of Uber Technologies, Inc.’s outstanding stock. SB Cayman 2 Ltd. is an

 7 affiliate of Softbank Group Corp., a publicly-traded corporation.

 8

 9 Dated: May 22, 2019                          DUANE MORRIS LLP
10
                                                s/ Courtney L. Baird
11                                              Courtney L. Baird
                                                Jason Dang
12
                                                Attorneys for Defendant
13                                              UBER TECHNOLOGIES, INC. d/b/a
                                                JUMP
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DMADMIN\4277400.1                           2
                                   Corporate Disclosure Statement
                                                                    Case No. 19-cv-00054 JM BGS
